DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumita (2008/0034947).
Sumita discloses a music piece analyzer comprising: a beat interval acquiring unit configured to acquire a beat interval of music piece data (paragraphs 56-60; and figures 1 and 3); a candidate detector configured to detect sounding positions where a change amount for sounding is equal to or more than a predetermined threshold in the music piece data, as candidates for sounding positions of a snare drum (paragraphs 60, 78-83, and figure 3); and a sounding position determination unit configured to determine that the candidates for the sounding positions at a two-beat interval calculated by the beat interval acquiring unit in the music piece data are the sounding positions of the snare drum, among the candidates for the sounding positions of the snare drum (paragraphs 82-94, 97-99, and paragraph 119).
Sumita discloses the music piece analyzer, wherein the sounding position determination unit determines the sounding positions of the snare drum on a basis of the sounding positions of the 
	Sumita discloses the music piece analyzer, wherein the candidate detector acquires differential data of the music piece data in a block per four beats of the music piece data to acquire the change amount (paragraphs 9-10 and 114-115).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumita in view of Sakagami et al. (2019/0090328).
Sumita is discussed above.  Sumita does not disclose a HPF.
However, Sakagami et al. disclose a music piece analyzer, comprising: a high pass filter (HPF) processor configured to subject the music piece data to a high pass filter (HPF) processing (paragraphs 55 and 75).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Sakagami et al. with Sumita, because the teachings process provide a HPF process which allows the input to be passed through the HPF.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF2/27/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837